Exhibit 10.1

EXECUTION VERSION

October 3, 2019

BRISTOW EQUIPMENT LEASING LTD.

as Debtor and Debtor-in-Possession, as Borrower

BRISTOW GROUP INC.

as Debtor and Debtor-in-Possession, as Guarantor

PK AIRFINANCE S.À R.L.

as Agent

PK AIRFINANCE S.À R.L.

as Security Trustee

and

PK TRANSPORTATION FINANCE IRELAND LIMITED,

as the sole Lender on the date hereof

 

 

OMNIBUS AGREEMENT

 

 

 



--------------------------------------------------------------------------------

THIS OMNIBUS AGREEMENT (this “Agreement”) is dated as of October 3, 2019

BETWEEN:

 

(1)

BRISTOW EQUIPMENT LEASING LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands, as Debtor and
Debtor-in-Possession (the “Borrower”);

 

(2)

BRISTOW GROUP INC., a Delaware corporation, as Debtor and Debtor-in-Possession
(the “Guarantor”);

 

(3)

PK AIRFINANCE S.À R.L., in its capacity as agent for the Lenders (the “Agent”)
and in its capacity as security trustee for the Lenders (the “Security
Trustee”); and

 

(4)

PK TRANSPORTATION FINANCE IRELAND LIMITED, the sole Lender on the date hereof
(the “Original Lender”);

(hereinafter collectively referred to the “Parties” each a “Party”).

WHEREAS:

 

(A)

The Borrower, the Agent, the Security Trustee and the Original Lender entered
into a Credit Agreement dated as of July 17, 2017 (as amended, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”) providing for the advance by the Original Lender of Loans.

 

(B)

The Parties intend to extend the maturity of the Loans, increase the principal
amount of the Loans and amend the Credit Agreement and certain other Loan
Documents on the terms of this Agreement.

NOW THEREFORE, the Parties agree as follows:

 

1.

DEFINITIONS AND INTERPRETATION

 

1.1

Capitalized terms used, but not defined, in this Agreement shall have the
respective meanings ascribed to them in the Credit Agreement (including terms
incorporated therein by reference).

 

1.2

In this Agreement, unless the context otherwise requires: (a) references to
clauses and schedules are to be construed as references to the clauses of, and
schedules to, this Agreement and references to this Agreement include its
schedules; (b) references to (or to any specified provision of) this Agreement
or any other document shall be construed as references to this Agreement, that
provision or that document as in force for the time being and as may be amended
or supplemented from time to time; (c) words importing the plural shall include
the singular and vice versa and words importing a gender shall include any
gender; (d) references to any enactment shall be deemed to include references to
such enactment as re-enacted, amended or extended; and (e) the terms “including”
and “includes” are not limiting and mean “including, without limitation”.

 

-1-



--------------------------------------------------------------------------------

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
Southern District of Texas having jurisdiction over the Chapter 11 Case.

“Chapter 11 Case” shall mean the jointly administered cases under chapter 11 of
Bankruptcy Code styled In re Bristow Group Inc., et al., Case No. 19-32713 (DRJ)
(Jointly Administered).

“Qualified Plan” shall mean a plan that (i) implements the transactions
contemplated by the Term Sheet, on the terms and conditions set forth in the
Term Sheet, and (ii) confirms the assumption pursuant to Section 365 of the
Bankruptcy Code and the reinstatement, as applicable, of the Credit Agreement
and the Leases (and the other Amended Facility Documents, as defined in the Term
Sheet), (iii) provides for the treatment of the PK Air Credit Facility Claims
and the MAG Lease Obligation Claims (as those terms are defined in the Filed
Plan) as set forth in the Filed Plan, (iv) provides for any payments and
performance required under the Credit Agreement and the Leases (and the other
Amended Facility Documents, as defined in the Term Sheet), and (v) incorporates,
and is consistent with, the terms of the TSA Approval Order and is otherwise
reasonably acceptable to the Milestone Parties. For the avoidance of doubt, the
Milestone Parties agree that, upon the entry of the TSA Court Order and the
occurrence of the TSA Approval Date, the Filed Plan is a Qualified Plan;
provided, however, if the Filed Plan is amended or modified in any way that
adversely affects any of the rights, claims or protections of any of the
Milestone Parties, then the Filed Plan shall no longer be a Qualified Plan.

“Term Sheet” shall mean the Term Sheet, dated as of August 30, 2019 among, inter
alios, the Guarantor, the Agent and the Lenders, made binding on the parties by
the TSA Court Order.

“TSA Court Order” shall mean the Order Granting Debtors’ Motion to Approve Term
Sheet with PK AirFinance S.À R.L. and The Milestone Aviation Group Limited,
entered on September 23, 2019, by the United States Bankruptcy Court for the
Southern District of Texas, Houston Division, In re: BRISTOW GROUP INC., et al,
Debtors, in Chapter 11, Case No. 19-32713, Docket No. 698.

 

2.

AMENDMENTS AND WAIVERS

 

2.1

With effect from the Agreement Effective Date:

 

  (a)

each Loan under the Credit Agreement shall be increased by the amount set forth
for such Loan in the column entitled “Principal Increase” in the table set forth
in Schedule 2 hereto and the maturity of each Loan shall be extended by eighteen
(18) months;

 

-2-



--------------------------------------------------------------------------------

  (b)

the repayment schedule set forth in Annex 1 of each Loan Supplement in respect
of a Loan shall be replaced by the repayment schedule for such Loan attached to
Exhibit A hereto;

 

  (c)

Section 4.10(a) of the Credit Agreement shall be amended by deleting the period
at the end of clause (v) and inserting the following proviso at the end of
Section 4.10(a):

“provided that, if, during the 6 month period from and including and immediately
following Effective Date (as defined in the Amended Joint Chapter 11 Plan of
Reorganization of Bristow Group Inc. and Its Debtor Affiliates, As Modified,
dated August 22, 2019 [Docket No. 589]), the Loans (including the principal
increase amounts effected pursuant to the Omnibus Agreement and including
accrued unpaid interest) are refinanced by prepayment in full, no Prepayment Fee
shall be payable in respect of the prepayment of the Loans in connection with
such refinancing.”

 

  (d)

Section 4.10(b) of the Credit Agreement shall be amended by inserting the
following sentence at the end of Section 4.10(b):

“For the avoidance of doubt, to the extent that (A) the Term Sheet dated as of
August 30, 2019 between, inter alios, the Guarantor, the Agent, the Security
Trustee and the Lenders, (B) the Omnibus Agreement or (C) the transactions
contemplated thereby, in each case, are characterized as a prepayment of any of
the Loans under the Credit Agreement, no Prepayment Fee shall be payable in
connection thereto.”

 

  (e)

Section 8.1(a) of the Credit Agreement shall be deleted and replaced with the
following:

“(a) as soon as available and in any event within ninety (90) days after the end
of each Fiscal Year of the Guarantor (or, in the case of the Fiscal Year ending
March 31, 2019, by October 31, 2019), a copy of the annual audit report for such
Fiscal Year for the Guarantor and its Subsidiaries, containing a consolidated
balance sheet of the Guarantor and its Subsidiaries as of the end of such Fiscal
Year and the related consolidated statements of income, stockholders’ equity and
cash flows (together with all footnotes thereto) of the Guarantor and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year (without qualification as to scope
of audit or any going concern explanation or limitation), accompanied by a
certificate from the Guarantor’s certified public accountant stating that such
financial statements fairly present in all material respects the financial
condition and the results of operations of the Guarantor and its Subsidiaries
for such Fiscal Year on a consolidated basis in accordance with GAAP;”

 

-3-



--------------------------------------------------------------------------------

  (f)

Section 8.1(b) of the Credit Agreement shall be deleted and replaced with the
following:

 

  “(b)

as soon as available and in any event within forty five (45) days after the end
of each Fiscal Quarter of the Guarantor (or, in the case of the Fiscal Quarters
ending June 30, 2019 and September 30, 2019, by December 31, 2019), an unaudited
consolidated balance sheet of the Guarantor and its Subsidiaries as of the end
of such Fiscal Quarter and the related unaudited consolidated statements of
income and cash flows of the Guarantor and its Subsidiaries for such Fiscal
Quarter and the then elapsed portion of such Fiscal Year, setting forth in each
case in comparative form the figures for the corresponding quarter and the
corresponding portion of the Guarantor’s previous Fiscal Year.”

 

  (g)

Section 8.31(a) of the Credit Agreement is hereby amended to delete the
introductory clause “Within thirty (30) days after the relevant Borrowing Date,”
and replace it with the following: “Promptly upon being provided with nameplates
by the Agent,”.

 

  (h)

Section 9.1(e) of the Credit Agreement shall be amended by inserting the
following proviso at the end of the clause (before the semi-colon):

“provided that such thirty (30) day cure period shall not apply in respect of
any breach by the Borrower of (A) Section 8.1(a) with respect to the Fiscal Year
ending March 31, 2019 or (B) Section 8.1(b) with respect to the Fiscal Quarters
ending June 30, 2019 or September 30, 2019;”

 

  (i)

Appendix A to the Credit Agreement and the Intercreditor Agreement shall be
amended as follows:

 

  (i)

the definition of “Balloon Amount” shall be deleted and replaced with the
following:

 

   

““Balloon Amount” means, in respect of a Loan, the amount set forth for such
Loan in the column entitled “Balloon after 18m extension + after increase” in
the table set forth in Schedule 2 of the Omnibus Agreement.”

 

  (ii)

the definition of “Borrower Guarantee and Indemnity Cap” shall be deleted and
replaced with the following:

 

   

““Borrower Guarantee and Indemnity Cap” means, on any date, the lesser of:

 

  (a)

the PV of Operating Leases of the MAG Leases, determined as of the most recent
practicable date;

 

-4-



--------------------------------------------------------------------------------

  (b)

the greater of (i) 3.5% of the Consolidated Net Tangible Assets of the Guarantor
and its Subsidiaries (determined by reference to the latest Bristow Consolidated
Net Tangible Assets Certificate delivered by the Guarantor to the Security
Trustee pursuant to the Bristow Guarantee) and (ii) forty million Dollars
($40,000,000),

 

   

provided that such Borrower Guarantee and Indemnity Cap shall be reduced on a
dollar for dollar basis as and when the $17,312,742 increase in the aggregate
amount of the Loans effected pursuant to the Omnibus Agreement is repaid to the
Lenders”

 

  (iii)

in the definition of “Final Repayment Date”, the words “seventy (70) months”
shall be replaced by the words “eighty eight (88) months”;

 

  (iv)

in the definition of “Lease Documents”, the words “the Lessee Security
Agreement” shall be replaced by the words “the relevant Lessee Security
Agreement”;

 

  (v)

the definition of “Lessee” shall be deleted and replaced with the following:
“”Lessee” means any or both, as the context may require, of BriLog Leasing Ltd.
and Bristow Caribbean Limited.”

 

  (vi)

the definition of “Lease Agreement” shall be deleted and replaced with the
following:

 

   

““Lease Agreement” means, with respect to an Aircraft, the lease agreement
entered into or to be entered into, as the context may require, between the
Borrower and a Lessee in respect of such Aircraft.”

 

  (vii)

in paragraph (f) of the definition of “Leasing Conditions”, the words “the
Lessee” shall be replaced by the words “any Lessee” and in paragraph (i) of the
definition of “Leasing Conditions”, the words “the Lessee” shall be replaced by
the words “the relevant Lessee”;

 

  (viii)

the definition of “Lessee Security Agreement” shall be deleted and replaced with
the following:

 

   

““Lessee Security Agreement” means each lessee security agreement entered into
or to be entered into, as the context requires, between the relevant Lessee and
the Borrower, as supplemented from time to time pursuant to each Lessee Security
Agreement Supplement.”

 

  (ix)

in the definition of “Lessee Security Agreement Property”, the words “the Lessee
Security Agreement” shall be replaced by the words “the relevant Lessee Security
Agreement”;

 

-5-



--------------------------------------------------------------------------------

  (x)

the definition of “Lessee Security Agreement Supplement” shall be deleted and
replaced with the following:

 

   

““Lessee Security Agreement Supplement” means, in respect of an Aircraft, the
lessee security agreement supplement entered into or to be entered into, as the
context requires, between the relevant Lessee and the Borrower in respect of
such Aircraft in substantially the form set forth in the schedule to the
applicable Lessee Security Agreement.”

 

  (xi)

in the definition of “Loan Documents”, the words “the Omnibus Agreement” shall
be inserted after the words “Credit Agreement”;

 

  (xii)

the definition of “MAG Lease” shall be deleted and replaced with the following:

 

   

““MAG Lease” means (i) any lease agreement entered into on or prior to the date
of the Credit Agreement in relation to any present or future leasing of aircraft
and/or engines provided by or on behalf of MAG or any Affiliate thereof
(including any owner trust of which MAG or any Affiliate of MAG is the
beneficiary), for or for the benefit of any Lessee and (ii) any other lease
agreement which MAG and any Lessee may agree from time to time in writing is a
“MAG Lease” for the purposes of the Loan Documents, the MAG Lease Documents and
the MAG Lease Restructuring Documents.”

 

  (xiii)

the definition of “MAG Lease Restructuring Agreement” shall be deleted and
replaced with the following:

 

   

““MAG Lease Restructuring Agreement” means a restructuring agreement between MAG
and/or or any Affiliate thereof (including any owner trust of which MAG or any
Affiliate of MAG is the beneficiary) and the relevant Lessee and/or or any
Affiliate thereof (including any owner trust of which the Lessee or any
Affiliate of the relevant Lessee is the beneficiary) in relation to the
amendment of certain of the MAG Leases.”

 

  (xiv)

in the definition of “Maintenance Program”, the words “the Lessee’s” shall be
replaced by the words “the relevant Lessee’s”;

 

  (xv)

the following new definition shall be inserted after the definition “OFAC”:

 

   

““Omnibus Agreement” means the Omnibus Agreement dated as of October 3, 2019
between, inter alios, the Borrower, the Agent, the Security Trustee and the
Lenders.”

 

-6-



--------------------------------------------------------------------------------

  (xvi)

the definition of “PBH Extension Date” shall be amended by deleting the period
at the end thereof and by adding the following proviso at the end thereof:

 

      

“; provided, however, that, with respect to the AW139 Airframes and the AW189
Airframes, “PBH Extension Date” shall mean the date falling two hundred and
forty (240) days after September 23, 2019.”

 

  (xvii)

in paragraph (f) of the definition of “Permitted Liens”, the words “the Lessee”
shall be replaced by the words “any Lessee” and in paragraph (i) of the
definition of “Permitted Liens”, the words “the Lessee” shall be replaced with
the words “the relevant Lessee”;

 

  (xviii)

in paragraphs (e), (f) and (g) of the definition of “Permitted Short Term
Jurisdiction”, the words “the Lessee” shall be replaced by the words “the
relevant Lessee”;

 

  (xix)

in the definition of “Redomestication”, the words “the Lessee” shall be replaced
by the words “any Lessee’s”;

 

  (xx)

in the definition of “Registration Certificate”, the words “the Lessee” shall be
replaced by the words “the relevant Lessee”;

 

  (xxi)

in the definition of “Registration Requirements”, the words “the Lessee’s” shall
be replaced by the words “the relevant Lessee’s” and the words “the Lessee”
shall be replaced by the words “the relevant Lessee”;

 

  (xxii)

in the definition of “Required Coverages”, the words “the Lessee” shall be
replaced by the words “any Lessee”;

 

  (xxiii)

the definition of “Responsible Officer” shall be deleted and replaced with the
following:

 

   

““Responsible Officer” shall mean any of the manager, managing member,
president, the chief executive officer, the chief operating officer, the chief
financial officer, the treasurer, the controller or a vice president or any
other officer or legal personnel of any Obligor, any Lessee or any Sublessee,
Sub-Sublessee or Sub-Sub-Sublessee or such other representative of such Obligor,
such Lessee, such Sublessee, Sub-Sublessee or Sub-Sub-Sublessee as may be
designated in writing by any one of the foregoing with the consent of the
Agent.”

 

  (xxiv)

the definition of “Sublease Agreement” shall be deleted and replaced with the
following:

 

   

“Sublease Agreement” means, with respect to an Aircraft, any sublease agreement
entered into or to be entered into, as the context may require, between a Lessee
and a Sublessee in respect of such Aircraft.”

 

  (xxv)

in the definition of “Sublease Agreement Property”, the words “the Lessee” shall
be replaced by the words “the relevant Lessee”;

 

-7-



--------------------------------------------------------------------------------

  (xxvi)

in the definition of “Sublessee”, the words “the Lessee” shall be replaced by
the words “a Lessee”;

 

  (xxvii)

in the definition of “Sublessee Security Agreement”, the words “the Lessee”
shall be replaced by the words “the relevant Lessee”;

 

  (xxviii)

the definition of “Sublessee Security Agreement Property” shall be deleted and
replaced with the following:

 

   

““Sublessee Security Agreement Property” means, in respect of an Aircraft, all
of the right, title and interest, present and future, of the relevant Lessee in
and to any security agreement between such Lessee and any relevant Sublessee
pursuant to which such Sublessee (as sub-sublessor) assigned all of its right
title and interest, present and future, in and to any Sub-Sublease Agreement in
respect of such Aircraft between such Sublessee and any relevant Sub-Sublessee.”

 

  (xxix)

in the definition of “Sublessee Security Agreement Supplement”, the words “the
Lessee” shall be replaced by the words “the relevant Lessee”;

 

  (xxx)

in the definition of “Subordination Agreement”, the words “the Lessee’s” shall
be replaced by the words “the relevant Lessee’s”; and

 

  (xxxi)

in paragraphs (c) and (d) of the definition of “Total Loss”, the words “the
Lessee” shall be replaced by the words “the relevant Lessee”;

 

  (j)

the words “the Lessee” shall be replaced by the words “the relevant Lessee” in
Sections 4.7(b)(iii)(A)(2), 4.8, 8.7. 8.27(b) 8.28, 8.29(ii) and 9.1(t) of the
Credit Agreement, Part C of Schedule 2 to the Credit Agreement and paragraph
1(b)(vi)(D) of Schedule IV to the Credit Agreement;

 

  (k)

the words “the Lessee” shall be replaced by the words “a Lessee” in Sections
4.12(e)(ii), 8.23, 8.26(a), 8.26(b) and the opening line of 8.26(c) and the
fourth line of 8.26(d) of the Credit Agreement;

 

  (l)

the words “the Lessee” shall be replaced by the words “any Lessee” in Sections
6.5(a)(iv), 7.11, 8.2(d), 8.3, the sixteenth line of 8.20, 8.26(c)(i), 8.27(a),
9.1(g), (k) to (m), (o) and (q) of the Credit Agreement;

 

  (m)

the words “the Lessee” shall be replaced by the words “each Lessee” in Sections
7.9(e), 7.12, 8.6, the third and seventh lines of 8.20 and 8.21 of the Credit
Agreement, paragraphs 6 and 7 of Part A of Schedule 2 to the Credit Agreement
and paragraph 2 of Part B of Schedule 2 to the Credit Agreement;

 

  (n)

the words “the Lessee” shall be replaced by the word “Lessee” in Section 8.8 of
the Credit Agreement;

 

  (o)

the words “the Lessee” shall be replaced by the words “such Lessee” in the sixth
line of Section 8.26(d) of the Credit Agreement;

 

-8-



--------------------------------------------------------------------------------

  (p)

the words “the Lessee’s” shall be replaced by the words “the relevant Lessee’s”
in Section 8.29 of the Credit Agreement;

 

  (q)

the words “Lessee Security Agreement” shall be replaced by the words “the
relevant Lessee Security Agreement” in Part B and Part C of Schedule 2 to the
Credit Agreement;

 

  (r)

the words “the Lessee” shall be replaced by the words “any Lessee” in Sections
6.2.2 and 18 of the Intercreditor Agreement;

 

  (s)

the words “the Lessee Security Agreement” shall be replaced by the words “the
relevant Lessee Security Agreement” in Sections 9.1.1(f), (h) and (j) of the
Intercreditor Agreement;

 

  (t)

the words “each of the Lessee” shall be replaced by the words “each Lessee” in
Sections 9.2.2 of the Intercreditor Agreement; and

 

  (u)

words “the Lessee” shall be replaced by the words “any Lessee” in
Section 10.2.1(a) of the Intercreditor Agreement and the words “the Lessee”
shall be replaced with the words “such Lessee” in the final paragraph of
Section 10.2.1 of the Intercreditor Agreement.

 

2.2

The Agent, the Security Trustee and the Lenders hereby agree that: (i) any Loan
Events of Default under Sections 9.1(g), (h), (k) and (m) of the Credit
Agreement resulting from the Chapter 11 Case are hereby waived during the
pendency of the Chapter 11 Case; provided however, that during the pendency of
the Chapter 11 Case the Parties hereto agree that a Liquidation Event of Default
or a Plan Event of Default, as each such term is defined in the Term Sheet,
shall constitute a Loan Event of Default under the Credit Agreement, (ii) no
Default Interest is due or shall be charged as a result of any of the waived
Loan Events of Default in clause (i) hereof; and (iii) the foregoing waivers in
clauses (i) and (ii) shall be deemed to be permanent waivers for the purposes of
Section 4 of Part B, Interpretation, of Appendix A to the Credit Agreement.

 

2.3

Without limiting the Borrower’s and Guarantor’s obligations to comply within the
applicable timeframes (but without such compliance constituting a condition to
the waivers, as such compliance obligations are covenants for future
performance) (i) for installing such nameplates as provided in the amendments to
the Credit Agreement set forth in this Agreement, (ii) for providing such PBH
Agreements or PBH Tripartite Agreements as provided in the amendments to the
Credit Agreement set forth in this Agreement, and (iii) for meeting their
respective financial reporting obligations and related obligations as provided
in the amendments to the Credit Agreement set forth in this Agreement, and for
complying with applicable law in connection therewith, the Agent, the Security
Trustee and the Lenders hereby waive and agree that the following are each a
permanent waiver for the purposes of Section 4 of Part B, Interpretation, of
Appendix A to the Credit Agreement, and that no Default Interest is due or shall
be charged as a result thereof: (i) any Loan Defaults and Loan Events of Default
under the Credit Agreement resulting from

 

-9-



--------------------------------------------------------------------------------

  the Borrower’s failure timely to install nameplates on each Aircraft, in
accordance with the requirements of, and pursuant to, Section 8.31 of the Credit
Agreement prior to the effectiveness of this Agreement and any failure to give
notice in connection therewith; (ii) any Loan Defaults and Loan Events of
Default under the Credit Agreement resulting from the Borrower’s failure to
provide PBH Agreements or the PBH Tripartite Agreements in respect of the AW139
Airframes and the AW189 Airframes as required under Section 3.3 of the Credit
Agreement prior to the effectiveness of this Agreement and any failure to give
notice in connection therewith; (iii) any Loan Defaults and Loan Events of
Default under the Credit Agreement resulting from the Borrower’s failure timely
to meet its financial reporting obligations as required under Section 8.1(a) and
8.1(b) of the Credit Agreement prior to the effectiveness of this Agreement and
any failure to give notice in connection therewith; (iv) any Loan Defaults and
Loan Events of Default under the Credit Agreement resulting from the Borrower’s
failure to comply with the related obligations set forth in
Section 8.1(c)-8.1(e) of the Credit Agreement prior to the effectiveness of this
Agreement and any failure to give notice in connection therewith; (v) any Loan
Defaults and Loan Events of Default under the Credit Agreement resulting from
Guarantor’s failure timely to meet its financial reporting obligations as set
forth in Section 4.10 of the Bristow Guarantee and Guarantor’s related
obligation in Section 4.09 of the Bristow Guarantee, prior to the effectiveness
of this Agreement and any failure to give notice in connection with any of the
foregoing; and (vi) any Loan Defaults and Loan Events of Default under the
Credit Agreement resulting from the Borrower’s breach of its covenant to comply
with applicable laws insofar as such breach is related to the Guarantor’s
obligation to file its Form 10-K for the fiscal year ended March 31, 2019 and
its Form 10-Q for the quarter ended June 30, 2019 at the U.S. Securities and
Exchange Commission prior to the effectiveness of this Agreement, until such
time as the financial obligations of the Borrower under Sections 8.1(a) and
8.1(b) of the Credit Agreement and related obligations under
Section 8.1(c)-8.1(e) of the Credit Agreement are required to be fulfilled
(after giving effect to this Agreement) and the financial obligations of the
Guarantor under Section 4.10 of the Bristow Guarantee and related obligation
under Section 4.09 of the Bristow Guarantee are fulfilled (after giving effect
to this Agreement) and any failure to give notice in connection therewith. The
Agent, the Security Trustee and the Lenders hereby acknowledge that, to their
knowledge and the knowledge of the other Milestone Parties (as defined in the
Term Sheet), as of the date of the Term Sheet, after giving effect to such
amendments set forth in this Agreement, and except as provided in the Term
Sheet, no Loan Event of Default existed and no Default Interest was being
charged.

 

2.4

The Parties agree that the covenants set forth in Sections 8.6(i), 8.7, 8.9,
8.19, and 8.33 of the Credit Agreement shall each be amended to add the
following language at the beginning of each such covenant: “Subject, during the
pendency of the Chapter 11 Case, to any applicable Bankruptcy Law, the terms of
the TSA Order, and any required approvals of the Bankruptcy Court, but without
waiving any right or remedy of the Agent, the Security Trustee or Lenders,”. The
Parties agree that, during the pendency of the Chapter 11 Case, any notice
received by the Milestone Parties (as defined in the Term Sheet) filed with the
Bankruptcy Court in connection with the Chapter 11 Case (a “Court-Related
Notice”), shall be deemed to have satisfied the Borrower’s obligation to provide
notice pursuant to Section 8.2(d) with respect to the subject matter of such
Court-Related Notice.

 

-10-



--------------------------------------------------------------------------------

2.5

Various Affiliates of the Borrower have other agreements relating to Financial
Indebtedness not owing under the Credit Agreement or any other Loan Document or
under the Lease Restructuring Agreement or any lease agreement or other related
agreement with MAG and its subsidiaries including any trust of which MAG or its
subsidiaries is a beneficiary (such other agreements, the “Other Agreements”),
which have one or more covenants requiring the delivery of the Guarantor’s
and/or such Affiliate’s annual and quarterly financial statements and related
certificates within certain time periods following fiscal year and quarter ends
(the “Other Financial Reporting Covenants”) and which also have one or more
Events of Default (as defined in the Other Agreements) relating to bankruptcy,
insolvency, and inability to pay debts as they become due (“Other Bankruptcy
Events of Default”). In addition, the Bankruptcy Court has, and may during the
pendency of the Chapter 11 Case, make, such orders as may affect the Other
Agreements, the collateral pledged to secure such Other Agreements (if any), and
the rights of third parties in respect of Other Agreements, which may give rise
to defaults of Events of Default (as defined in the Other Agreements) under the
relevant Other Agreements (the “Bankruptcy Court Actions”). Such Affiliates of
the Borrower are requesting waivers of any Loan Default or Loan Event of Default
arising as a result of (i) any breach of the Other Financial Reporting Covenants
occurring or continuing on or prior to October 31, 2019, with respect to the
Guarantor’s annual financial statements for the fiscal year ended March 31, 2019
and December 31, 2019, with respect to the Guarantor’s quarterly financial
statements for the period ended June 30, 2019; (ii) the Other Bankruptcy Events
of Default resulting from the Chapter 11 Case; and (iii) the Bankruptcy Court
Actions. The Agent, the Security Trustee and the Lenders hereby agree to waive
(i) any Loan Default or Loan Event of Default arising as a result of a
cross-default attributable to the breach of the Other Financial Reporting
Covenants, provided that such waiver is not a waiver of any Loan Default or Loan
Event of Default arising as the result of the acceleration of the maturity of
Indebtedness under the Other Agreements resulting from breaches of the Other
Financial Reporting Covenants; (ii) any Loan Default or Loan Event of Default
arising as a result of a cross-default attributable to Other Bankruptcy Events
of Default resulting from the Chapter 11 Case so long as the Financial
Indebtedness relating thereto is the subject of or otherwise covered by a
Qualified Plan; and (iii) any Loan Default or Loan Event of Default arising as a
result of a cross-default attributable to Bankruptcy Court Actions so long as
the Financial Indebtedness relating thereto is the subject of or otherwise
covered by a Qualified Plan. The waiver in clause (i) of this Section 2.5 shall
take effect as of September 30, 2019 but shall be subject to the condition that
the Borrower timely provides the financial statements required under Section 8.1
(a) and (b) of the Credit Agreement (as amended by the Agreement).

 

2.6

Each of the Parties hereto hereby consents to the amendment of the Lease
Restructuring Agreement and to the amendment of each of the Leases listed on
Schedule I to such amendment in substantially the form set forth in Exhibit [B]
hereto.

 

2.7

The effectiveness of the amendments, waivers and consents contemplated by
Sections 2.1, 2.2, 2.3, 2.4, 2.5 and 2.6 above is conditioned upon, and such
amendments shall not be effective until, the conditions precedent set forth in
Schedule 1 hereto have been satisfied to the reasonable satisfaction of the
Agent (the date on which such conditions precedent are satisfied to the
reasonable satisfaction of the Agent, the “Agreement Effective Date”).

 

-11-



--------------------------------------------------------------------------------

  Within five (5) Business Days of the Agreement Effective Date, (i) the Parties
agree to execute and deliver the separate amendments to the leases in respect of
the Leased Aircraft (as defined in the Term Sheet) as contemplated by the Term
Sheet (such separate amendments, collectively, the “MAG Lease Amendments”),
including, without limitation, with respect to aircraft with serial numbers
920212 and 920157; (ii) Borrower and Guarantor agree to arrange for, and provide
to, MAG (A) a Louisiana local counsel opinion from Phelps Dunbar with respect to
Bristow U.S. LLC (“BUS”), as such opinion relates to First Amendment to Lease
Restructuring Agreement and the MAG Lease Amendments to which BUS is a party and
covering matters similar in scope to the opinions provided on the Agreement
Effective Date; (B) an opinion by Maples and Calder, Cayman law advisors,
relating to BriLog Leasing Ltd. and the MAG Lease Amendments to which it is a
party in substantially in the form of its opinion relating to this Agreement
provided on the Agreement Effective Date; and (C) an opinion by Baker Botts
L.L.P., Delaware counsel to Guarantor, relating to Guarantor and the MAG Lease
Amendments to which it is a party, in substantially in the form of its Delaware
opinion relating to this Agreement provided on the Agreement Effective Date; and
(iii) the Secured Parties shall have received all fees and other amounts due and
payable to the Secured Parties pursuant to this Agreement and the other Loan
Documents or the MAG Lease Amendments.

 

2.8

Each of the Parties hereto agrees that, during the pendency of the Chapter 11
Case, the exercise of rights or remedies of the Agent, the Security Trustee and
the Lenders under the Loan Documents is subject to and entitled to the benefits
of the provisions of Sections 3.3, 3.5 and 3.6 of the Term Sheet.

 

3.

REPRESENTATIONS AND WARRANTIES

Each Party hereby represents and warrants to each other Party that the following
statements are, as of the date hereof, true and correct:

 

  (a)

it is duly organised and validly existing under the laws of its jurisdiction of
organisation and has power to conduct its business as presently conducted, to
enter into and perform its obligations under this Agreement and to consummate
the transactions contemplated hereby;

 

  (b)

subject, in the case of the Borrower and the Guarantor, to the TSA Court Order,
it has taken all necessary corporate or partnership action, as applicable, and
has obtained all necessary authorisations of any governmental or other authority
and has made all filings which are required to authorise it to sign and deliver,
and perform the transaction contemplated in, this Agreement; and

 

  (c)

subject, in the case of the Borrower and the Guarantor, to the TSA Court Order,
this Agreement has been duly executed and delivered and constitutes the legal,
valid and binding obligation of it enforceable against it in accordance with the
terms hereof, except as enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally, and (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

-12-



--------------------------------------------------------------------------------

4.

FURTHER ASSURANCES

 

 

Each Party covenants that it will from time to time, at the Borrower’s cost and
expense, do such deeds, acts and things as any other Party may reasonably
request to give effect to this Agreement. The Borrower and the Guarantor shall
use commercially reasonable efforts to have a Qualified Plan confirmed by the
Bankruptcy Court in the Chapter 11 Cases.

 

5.

COSTS AND EXPENSES

 

 

The Borrower agrees to bear, and to indemnify the Secured Parties against, all
costs and expenses, including but not limited to legal fees, associated with the
negotiation and execution of this Agreement and the transactions contemplated
hereby, and shall promptly upon demand reimburse the Secured Parties for any
such costs and expenses incurred.

 

6.

SURVIVING OBLIGATIONS; EFFECT OF CONFIRMATION

 

6.1

Except as specifically amended by this Agreement, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

 

6.2

On the “Effective Date” of a Qualified Plan, the Loan Documents (including this
Agreement) and all obligations thereunder shall be reinstated pursuant to
Section 1124 of the Bankruptcy Code and the obligations thereunder and under the
Term Sheet shall vest with, and be binding obligations on, the reorganized
Borrower and Guarantor.

 

6.3

It is understood and agreed between the Parties that the execution and delivery
of this Agreement and the performance of the Loan Documents as amended hereby
shall not, except as expressly provided herein, in any way constitute, or be
deemed to constitute, a waiver, express or implied, of any right, power or
remedy of the Secured Parties or any obligation of the Borrower or the Guarantor
under the Credit Agreement or the other Loan Documents, subject however to
Section 3.1 styled “Milestone Release” and Section 3.2 styled “Bristow Release”
of the Term Sheet, which shall remain in force and effect in accordance with
their respective terms.

 

7.

LOAN DOCUMENT

 

 

The Parties agree that this Agreement is a “Loan Document” under and as defined
in the Credit Agreement. The provisions of this Agreement shall be binding upon
and inure to the benefit of the Parties hereto and their respective successors
and assigns permitted under the Credit Agreement.

 

8.

GUARANTEE CONFIRMATION

 

8.1

The Guarantor hereby confirms (i) the Bristow Guarantee in all respects,
(ii) that the Guaranteed Obligations (as defined in the Bristow Guarantee)
guaranteed under the Bristow Guarantee include all of the obligations of the
Borrower under and in connection with the Loan Documents, including this
Agreement, and (iii) that the Bristow Guarantee remains in full force and
effect.

 

-13-



--------------------------------------------------------------------------------

8.2

The Borrower hereby confirms (i) the Borrower Guarantee and Indemnity in all
respects, (ii) that the MAG Lease Obligations (as defined in the Borrower
Guarantee and Indemnity) guaranteed under the Borrower Guarantee and Indemnity
include, to the extent not exceeding the Borrower Guarantee and Indemnity Cap,
all of the obligations from time to time owing to the MAG Parties under and in
connection with the MAG Lease Documents as amended and supplemented from time to
time (including pursuant to the MAG Lease Amendments (as defined in Schedule 1
hereto) with Lessee (as defined for the purposes of the Borrower Guarantee and
Indemnity) and the First Amendment to Lease Restructuring Agreement executed in
connection herewith), and (iii) that the Borrower Guarantee and Indemnity
remains in full force and effect.

 

9.

COUNTERPARTS

This Agreement may be executed simultaneously in two or more counterparts and by
different parties hereto on separate counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument. Delivery of an executed counterpart of this Agreement by fax or
electronic mail shall be deemed effective as delivery of an originally executed
counterpart. Any party delivering an executed counterpart of this Agreement by
fax or electronic mail shall also deliver an originally executed counterpart by
mail; however, the failure of any party to deliver an originally executed
counterpart of this Agreement shall not affect the validity or effectiveness of
this Agreement.

 

10.

LAW AND JURISDICTION

 

10.1

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF OTHER THAN
SECTIONS 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) OF
THE STATE OF NEW YORK.

 

10.2

Sections 11.1, 11.5(b)-(e), 11.6, 11.8, 11.9, 11.10, 11.11, 11.13 and 11.14 of
the Credit Agreement are hereby incorporated into this Agreement, mutatis
mutandis.

 

11.

TIME OF THE ESSENCE

 

 

The Parties agree that time is of the essence in the payment and performance of
the Parties’ obligations under this Agreement.

[Signature pages follow]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BRISTOW EQUIPMENT LEASING LTD., as Borrower By:  

/s/ Geoffrey L. Carpenter

  Name: Geoffrey L. Carpenter   Title: Director, Vice President and Treasurer
BRISTOW GROUP INC., as Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name: Geoffrey L. Carpenter   Title: Director, Vice President and Treasurer PK
TRANSPORTATION FINANCE IRELAND LIMITED, as Original Lender and sole Lender By:  

/s/ Seamus Fitzgerald

  Name: Seamus Fitzgerald   Title: Director PK AIRFINANCE S.À R.L., as Agent By:
 

/s/ Yvonne Chenery

  Name: Yvonne Chenery   Title: SVP Contracts By:  

/s/ Per Waldelöf

  Name: Per Waldelöf   Title: President

 

-15-



--------------------------------------------------------------------------------

PK AIRFINANCE S.À R.L., as Security Trustee By:  

/s/ Yvonne Chenery

  Name: Yvonne Chenery   Title: SVP Contracts By:  

/s/ Per Waldelöf

  Name: Per Waldelöf   Title: President CONSENT OF MAG AGENT: PK AIRFINANCE S.À
R.L., as MAG Agent By:  

/s/ Yvonne Chenery

  Name: Yvonne Chenery   Title: SVP Contracts By:  

/s/ Per Waldelöf

  Name: Per Waldelöf   Title: President

 

-16-



--------------------------------------------------------------------------------

SCHEDULE 1

CONDITIONS PRECEDENT

 

1.

A copy of an executed counterpart with an original to follow of this Agreement.

 

2.

A certificate of the Secretary, Assistant Secretary or a Director of each of the
Guarantor and the Borrower attaching and certifying copies of its constitutional
documents and of the resolutions of its board of directors, and authorizations,
authorizing the execution and delivery of this Agreement and the performance of
its obligations hereunder and certifying the name, title and true signature of
each of its officers which are authorized to execute this Agreement.

 

3.

The representations and warranties of the Borrower and the Guarantor contained
Section 3 of this Agreement, in each case, shall be true and correct on and as
of the Agreement Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and an Officer’s Certificate of the
Secretary, Assistant Secretary or a Director of each of the Guarantor and the
Borrower shall so certify.

 

4.

An original legal opinion (or a copy with the original to follow), covering such
matters related to the Loan Documents as the Agent shall reasonably request, of:

 

  (a)

Baker Botts L.L.P., legal advisors to the Obligors in the State of New York and
the State of Delaware; and

 

  (b)

Maples and Calder, Cayman Islands law legal advisors.

 

5.

The First Amendment to Lease Restructuring Agreement shall have been executed
and delivered by all parties thereto.

 

6.

The entry of the TSA Court Order.

 

-17-



--------------------------------------------------------------------------------

SCHEDULE 2

LOANS

[Omitted]

 

-18-



--------------------------------------------------------------------------------

EXHIBIT A

REPLACEMENT REPAYMENT SCHEDULES

[Omitted]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF LEASE AGREEMENT AMENDMENT

[Omitted]